Citation Nr: 0532284	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Lewis Fichera, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from March 1973 to August 
1975.

By a November 1990 RO decision, service connection for 
arthritis of multiple joints was denied, and the veteran 
properly appealed this decision to the Board of Veterans' 
Appeals (Board).  In April 1993, the Board remanded the 
matter to the RO. In its remand, the Board noted that, during 
the pendency of the appeal, the veteran had raised a new 
claim of service connection for fibromyalgia and that such 
was inextricably intertwined with the claim of service 
connection for arthritis of multiple joints. Harris v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, the Board 
directed the RO to adjudicate the matter of service 
connection for fibromyalgia, and also directed the RO to 
conduct additional evidentiary development.  In June 1996, 
the Board again remanded the case, in large part, because the 
RO failed to fulfill the Board's April 1993 remand directive 
which ordered an adjudication of the claim of service 
connection for fibromyalgia.  See generally Stegall v. West, 
11 Vet. App. 268 (1998).  In November 1996, the RO denied 
service connection for fibromyalgia; and the veteran properly 
appealed this decision to the Board.  In sum, the veteran 
appeals to the Board for service connection for arthritis of 
multiple joints and fibromyalgia.

In a September 2000 decision, the Board denied entitlement to 
service connection for arthritis of multiple joints and for 
fibromyalgia.  Thereafter, in a May 2001 decision, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded the Board's decision.  The Board remanded the 
veteran's claim in March 2004.  

In the September 2000 decision, the Board noted that the 
veteran had claimed entitlement to a compensable rating for 
her service-connected disabilities, and referred these issues 
to the RO for appropriate action.  These issues are again 
referred to the RO for appropriate action.

The issue of service connection for arthritis of multiple 
joints will be addressed in the REMAND portion of this 
document.  

FINDING OF FACT

The veteran did not have fibromyalgia in service or within 
one year after her completion of active service; nor was 
fibromyalgia due to or the result of a service-connected 
disability.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the veteran's service medical records do not 
reflect any pertinent findings on induction examination in 
October 1972.  In June 1973, she was involved in an 
automobile accident and rendered unconscious.  She was 
hospitalized for a little over 1 week so that she could 
receive treatment for her injuries, which included a moderate 
to severe cerebral concussion and a fracture of the first rib 
on the right side.  Her service medical records do not reveal 
any type of follow-up treatment following her 
hospitalization.

In May 1974, the veteran reported, her right knee had 
collapsed while she was walking on some steps.  She was later 
hospitalized for right knee treatment, including an 
arthrotomy.  On hospital discharge, the final diagnosis was 
status post medial and lateral exploratory arthrotomy of the 
right knee.  Later, in January 1975, she was diagnosed as 
having mild chondromalacia of the right knee.

On separation examination, in July 1975, it was noted that 
the veteran was pregnant and had trace pitting edema of the 
feet and lower extremities, which was described as not 
unusual during a pregnancy.  Her spine and musculoskeletal 
system were within normal limits and it was summarized that 
she had no defects on examination.  On an associated medical 
history form, she reported having a history of arthritis and 
bone, joint or other deformity.

The veteran was examined for VA compensation purposes in 
November 1977.  She did not complain of any joint problems 
aside from knee problems.  The only pertinent diagnoses were 
a symptomatic postoperative right arthrotomy for a damaged 
meniscus, chondromalacia of the right patella, and an 
intermittently painful left knee.  X-rays of the knees were 
noted as normal.

By a November 1977 RO decision, service connection was 
granted for a right knee disability and residuals of a 
fracture to the right first rib.

In August 1980, the veteran was examined for VA compensation 
purposes, following which the diagnoses were (1) status-post 
knee injury (1974) with a history of chondromalacia, and (2) 
arthralgias secondary to (1).

Private medical records from the office of Dr. J.S. dated in 
1983 and 1984, show that the veteran was treated for injuries 
sustained in a 1982 fall when she fell backwards and injured 
her right shoulder and neck (or cervical spine) area.  A bone 
scan was normal.

In a September 1984 statement, Dr. M. M. indicated that he 
had begun treating the veteran that same month, for multiple 
complaints of an orthopedic nature that had been present for 
an extended period of time.  It was noted that her pathology 
most likely emanated from the cervical spine.

Private medical records, dated from the mid to late 1980s, 
show that the veteran received treatment for muscle 
contraction syndrome, cervical radiculopathy of the right 
side, scapulothoracic syndrome, neck pain, and diffuse 
myalgias.

A March 1990 rheumatologic consultation request shows that 
the veteran had multiple joint pain.  Following an 
examination, an impression of probable inflammatory arthritis 
was made.  Rheumatoid arthritis, systemic lupus 
erythematosus, and Lyme's disease were to be ruled out.

A March 1990 orthopedic report, which was prepared for New 
Jersey state disability purposes, reflects that the veteran 
reported being in an automobile accident in 1973 in which she 
was thrown from her car. In 1974, she said, she sustained a 
right knee injury.  In 1982, she said, she was injured at 
work when she fainted and fell on her right shoulder; since 
this time, she said, she had rather significant right upper 
extremity and shoulder pain.  As for current complaints, she 
related she had pain in her neck and shoulders, and down her 
right arm.  She said she had numbness and swelling in her 
right shoulder and could not sit for long periods due to 
right hip pain.  Reportedly, X-rays of the hips were 
negative.  Following an examination, it was determined that 
the veteran had no significant orthopedic findings.

A June 1990 VA bone scan reflected questionable increased 
activity involving the right and left ankle and left foot, 
but was otherwise negative.

In September 1990, the veteran first filed a claim of service 
connection for arthritis.

A few medical records in October and December 1990 reflect a 
diagnosis of arthritis of the brachial plexus.

A July 1991 VA compensation examination report reflects that 
the veteran complained of increased pain and decreased 
mobility of the right neck, shoulder, elbow, wrist, hip, 
knee, foot, left ankle, and foot.  The clinical impressions 
were status post attachment of a dislocated medial meniscus 
with chronic synovitis and a Baker's cyst; neither arthritis 
nor fibromyalgia were diagnosed.

Treatment records, dated in August and October 1991, reflect 
that the veteran complained of pain in certain joints.  
Following an examination, she was assessed as having early 
traumatic arthritis.

A March 1992 consultation request shows that the veteran 
complained of stiffness of multiple joints.  The provisional 
diagnosis was rheumatoid arthritis. Following an examination, 
the assessment was arthritis.  A July 1992 record reflects an 
assessment of fibromyalgia.

In June and July 1992 statements, Dr. D. B. indicated that 
she had been treating the veteran for fibromyalgia since 
March 1992.  It was noted that an injury in service in June 
1973 probably started her fibromyalgia.  In a September 1992 
statement, Dr. D.B. indicated it was her medical opinion that 
the veteran's fibromyalgia was a result of a severe cerebral 
injury that she sustained on June 16, 1973, while on active 
duty.

At an October 1992 Board hearing, the veteran testified that 
she developed joint pain after an inservice automobile 
accident.  She said she later sustained another injury in the 
early 1980s while at work, for which she received treatment.  
She said her current diagnoses included fibromyalgia.

At the time of the October 1992 Board hearing, the veteran 
submitted articles regarding fibromyalgia.

VA X-ray reports of the right knee, right hand and wrist, and 
right shoulder, dated in December 1992, do not reflect 
arthritis or fibromyalgia.

A July 1993 VA orthopedic examination report shows that the 
veteran reported having been involved in a motor vehicle 
accident, during service, in June 1973.  In the accident, she 
said, she suffered multiple traumas, including fractured ribs 
on the right side, an injury to the scalp and possibly to her 
underlying skull, and multiple soft tissue traumas on the 
right side of her body.  Following the accident, she said, 
she had right leg weakness, right knee problems, fainting, 
dizziness, and balance problems. In 1982, she said, she 
fainted and fell while at work.  She said she struck her 
right scapula and back in the fall.  She said she was treated 
with medication for right arm weakness and pain about the 
right shoulder.  The VA examiner concluded that based on the 
veteran's medical records (including X-ray studies which were 
negative for signs of arthritis) and a physical examination 
which revealed the presence of multiple trigger points with 
negative control points, the veteran's diagnosis was 
fibromyalgia.  Multiple joint arthritis was not detected.

In August 1993 the veteran underwent another VA examination 
and again reported a history of having been injured in a 
motor vehicle accident in 1973.  She also reported having 
been injured in 1982, after service.  The diagnoses were 
fibromyalgia by history and no evidence of multiple joint 
arthritis.

Private medical records, dated in 1994 and 1995, show that 
the veteran was treated for fibromyaliga.

During a February 1995 VA compensation examination, the 
veteran reported she had been involved in an automobile 
accident in June 1973 and had a lot of resulting soft tissue 
injuries and stiffness.  It was also noted that she had a 
significant loss of memory with regard to past events.  
During the course of the examination, she was, apparently, 
unable to answer many questions regarding her medical 
history.  She did report, however, having diffuse muscle 
weakness and was diagnosed as having fibromyalgia in 1991.  
She said she continued to have diffuse aching throughout her 
muscles.  Following an examination, the diagnosis was 
fibromyalgia involving multiple major muscle groups.  It was 
also noted that she had no significant radiographic 
abnormalities.

A February 1995 VA neurological examination reflects that the 
veteran reported being involved in a car accident in 1973, in 
which she sustained a head injury, fractured ribs, right knee 
problems, and recurrent frontal headaches.  In 1982, she 
reported she had sustained injury to a right scapula.  As for 
current complaints, she reported she had pain and numbness in 
her right scapula and arm, and her right leg.  Following an 
objective examination, the diagnoses were fibromyalgia by 
history and no evidence of multiple joint arthritis.

In April and July 1995 statements, Dr. M.C. indicated that 
the veteran had been under her specific care since December 
1993 and of her medical practice since April 1992.  Dr. C 
noted that the veteran was suffering from fibromyalgia, which 
she described as a disabling musculoskeletal pain syndrome.  
It was also opined that the veteran was fully and permanently 
disabled.

In a July 1996 addendum to the February 1995 VA examination 
report (discussed above), the examiner opined that it was 
unlikely that fibromyalgia was the result of any accident 
that the veteran had while in service from 1973-1975.  It was 
noted that fibromyalgia was not related to any prior trauma 
but was a separate entity.

In December 1996, the veteran submitted literature regarding 
fibromyalgia.

Private medical records, dated in 1996, 1997, and 1998, show 
that the veteran was treated for diffuse musculoskeletal pain 
and was diagnosed as having fibromyalgia.

In January 1998, the veteran was examined for VA compensation 
purposes.  The examiner commented that he had previously 
examined the veteran in 1995.  During the examination, she 
reported, she had first been diagnosed as having fibromyalgia 
in 1990 but had been having symptoms, including intermittent 
aches and pains, since 1983 to 1984.  She also said she had a 
low grade temperature on occasion.  The veteran reportedly 
recounted the same history during the 1995 and 1998 VA 
examinations.  It was also pointed out that the veteran had 
memory lapses and was at a loss for details when questioned 
about past incidents.  As for her current symptomatology, she 
related she had problems with her left knee, right elbow, and 
right shoulder regions.  She said her condition was worse in 
the morning and late at night.  Following an examination, it 
was concluded that based on her symptoms, including the 
clinical findings of greater than 10 tender points in 
multiple major muscle groups, the diagnosis of fibromyalgia 
certainly could be considered.  The examiner generally opined 
that he had not seen any cases in which fibromyalgia was 
induced by cerebral trauma/concussion.  With specific respect 
to the veteran's case, it was noted that while she had been 
injured in an automobile accident in 1973, the symptoms of 
fibromyalgia did not begin until 1980 and later became much 
more exacerbated in the 1990s.  The examiner indicated that 
he found it difficult to claim a cause and effect 
relationship between current fibromyalgia and the veteran's 
inservice automobile accident, her subsequent fall (which 
occurred approximately one year later), and her knee surgery.  
In fact, the examiner opined that he did not see a cause and 
effect relationship between fibromyalgia and her inservice 
automobile accident.

In a December 2001 letter, Dr. R.G. wrote that the veteran 
suffered from fibromyalgia, as well as osteoarthritis in the 
knees.  He wrote that the underlying processes including an 
injury suffered in 1973 may have contributed to her pain, but 
that it was difficult for him to determine that.  

In September and December 2002 letters, Dr. R.G. wrote that 
the veteran was disabled by her intense fibromyalgia, and 
that the depression, loss of mental acuity, and sleep 
disorder, which was part of her fibromyalgia, began in 1973 
after a motor vehicle accident and concussion.  He wrote that 
it was more likely than not that the fibromyalgia was induced 
by the motor vehicle accident.  

Dr. R.G. wrote a letter in April 2005.  He wrote that the 
fibromyalgia was induced by the motor vehicle accident.  

Current treatment records from Dr. R.G., CPC HealthCare, and 
the VA Medical Center in East Orange were submitted showing 
treatment for fibromyalgia.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a November 2004 letter, the RO informed the 
veteran of the evidence he would have to submit  in order to 
prevail on her claim of service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the November 2004 
VCAA letter, the RO informed the veteran that VA would obtain 
relevant records from any Federal agency, including medical 
records from VA hospitals, or from the Social Security 
Administration, and that it would request private treatment 
records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
November 2004 letter told the veteran to complete a separate 
form for each provider if he wanted the RO to request the 
records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the November 2004 letter, the RO requested that 
the veteran submit any evidence in her possession that 
pertained to her claim.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1990 and November 1996, it is determined 
that she is not prejudiced by such failure.  VA has 
consistently asked the veteran for information about where 
and by whom she was treated for her fibromyalgia throughout 
the period her claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where she was 
treated for his claimed conditions, VA has obtained the 
records.  The veteran was not prejudiced by the timing of the 
notices contained in the November 2004 VCAA letter.  
Following that letter, the development of the claim 
continued, and, in June 2005, the claims were reviewed and 
the veteran was sent a supplemental statement of the case.   
As a result, the veteran was provided the required notices 
and she was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  Furthermore, the veteran has not contended that she 
was prejudiced by the timing of the notices contained in the 
November 2004 VCAA letter.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



Analysis

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a chronic 
disability, including arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).  Presumptive periods, as 
noted above, are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103 (1992).

A review of the veteran's service medical records does not 
reveal any evidence of complaints, treatment, or a diagnosis 
of fibromyalgia during her period of active service from 1973 
to 1975.  Fibromyalgia was first diagnosed beginning in the 
early 1990s.

The approximate 15 year gap between the veteran's separation 
from service and the first post-service indication of 
fibromyalgia obviously fails to satisfy the requirement that 
there be continuity of symptomatology since service.  
However, the veteran may still prevail if there is competent 
medical evidence which establishes an etiological link 
between the disability and active service.  See 38 C.F.R. § 
3.303(d) (stating that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.)

Evidence which addresses the etiology of the veteran's 
fibromyalgia includes a July 1996 VA opinion which is to the 
effect that it was unlikely that the veteran's fibromyalgia 
was the result of any inservice accident.  Similarly, in 
January 1998, a VA examiner concluded that the veteran's 
fibromyalgia was unrelated to her inservice automobile 
accident (in which she sustained a cerebral concussion).  The 
examiner generally noted that he had not encountered any case 
in which fibromyalgia was induced by cerebral trauma or a 
concussion.  Both the 1996 and 1998 opinions are of 
tremendous probative value as the examiners based their 
conclusions not only on an examination of the veteran but 
also a thorough review of the entire claims file, including 
pertinent service medical records.

In contrast to the aforementioned opinions are opinions from 
the veteran's private doctors.  Dr. D.B. opined in 1992, that 
the veteran's fibromyalgia was the result of the cerebral 
injury she sustained in an inservice automobile accident.  
The probative value of Dr. B's opinion is questionable as 
there is no indication that she reviewed the veteran's claims 
file prior to rendering her opinion.  Rather, her opinion 
appears to be largely based on the veteran's own recitation 
of her medical history.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  Notably, Dr. B's conclusory opinion is unaccompanied 
by a rationale.  She never explains why there is a complete 
absence of findings related to fibromyalgia in service, and 
she never explains why there is a tremendous gap in 
symptomatology between the veteran's service separation and 
the first post-service evidence of fibromyalgia.

Dr. R.G. submitted letters (December 2001, September 2002, 
December 2002, April 2005) in which he opined that the 
veteran's fibromyalgia was induced by the veteran's motor 
vehicle accident in 1973.  Although he reviewed the veteran's 
claims file, including the service medical records, he did 
not give a detailed reason for his opinion.  His reason for 
his conclusion was that the veteran's depression, loss of 
mental acuity, and sleep disorder began in 1973 after the car 
accident, so therefore it was more likely than not, that the 
veteran's fibromyalgia was induced by the car accident.  

However, a review of the service medical records does not 
show that the veteran received treatment for depression, loss 
of mental acuity, or sleep disorder in 1973.  Therefore, it 
must also be concluded that Dr. R.G.'s opinion was largely 
based on the veteran's own recitation of her medical history.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  In conclusion, the 
probative value of the two VA opinions, discussed above, 
outweighs those of Dr. B and Dr. R.G.  

The veteran's own statements are recognized and are to the 
effect that there is a causal relationship between her 
claimed fibromyalgia and her inservice automobile accident; 
however, as a layman, she is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu, supra.

Additionally, it is noted that the generic medical 
literature, regarding fibromyalgia, which has been submitted 
does not pertain specifically to the veteran, so it cannot 
serve to support her claim.  See Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).

In conclusion, there is no evidence of fibromyalgia in 
service, there is a huge time gap between the veteran's 
separation from service and the first indication of 
fibromyalgia, and there is no evidence on file which 
definitively reflects that there is a causal relationship 
between current fibromyalgia and service or a service- 
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply; service connection for fibromyalgia is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for fibromyalgia is denied.


REMAND

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Since the time of the September 2000 Board decision, the 
veteran has been diagnosed with arthritis of her knees.  An 
August 2004 x-ray report from Bayshore Community Health 
Services noted osteoarthritic changes of the knees.  Although 
VA examinations do not show diagnoses of arthritis of the 
joints, it is noted that the last VA examination was 
conducted in January 1998.  Since she has been diagnosed with 
arthritis since the January 1998 VA examination, she should 
be provided with a VA examination in which the examiner 
states whether the veteran has arthritis of any joints, and 
if so, whether it is related to service.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The examination 
report should include responses to the 
each of the following items:

a.  Based on review of the claims 
folder and the examination findings, 
state whether or not the veteran has 
arthritis, and, if so, identify all 
joints in which arthritis is found.  
 
b.  If the veteran has arthritis, 
state a medical opinion as to the 
time of onset of the arthritis.  

c.  If the veteran has arthritis, 
state a medical opinion as to 
whether it is at least as likely as 
not that the arthritis is the result 
of a disease or injury in service, 
to include a specific statement as 
to whether the arthritis is a result 
of the automobile accident in 
service in June 1973, or a result of 
the treatment the veteran received 
for her right knee in service.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

2.  Re-adjudicate the appellant's claim 
of entitlement to service connection for 
arthritis of multiple joints.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, 
provide a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


